The opinion of the court was delivered by
Barrett, J.
The case shows that the purchase of the goods of the plaintiffs by the defendant’s wife was the first instance of her making a purchase of the plaintiffs or of any body else, and that she was unknown to the plaintiffs till she announced herself on that occasion and produced a marriage certificate to show that she was wife of the defendant. She was not, therefore, clothed with any agency for her husband by virtue of any implication arising from her having made such purchases in Ms name and on his credit prior to that purchase. The defendant and Ms wife had separated and were not living together when the goods were purchased of the plaintiffs. So there was no implied agency from the fact of cohabitation. It is not shown that the goods so purchased were necessary for her reasonable comfort and support. There is therefore no ground for the agency which the law confers in spite of the husband. “ The defendant was in no immediate want of the goods so purchased.” “ No part of them was carried to the defendant’s house, and there was no evidence tending to show what disposition she made of the goods after she carried them from the store.” So there was no actual or implied ratification *330of the purchase on the part of the defendant. She commenced her negotiation for the goods by a falsehood as to her husband, that he was sick, but would come to St. Albans the next Tuesday and pay for them. His wife never before having made purchases in ber husband’s name and on his credit, there was no occasion for him to forbid the plaintiffs or any body else from trading with ber on bis credit. It seems to us therefore to be a clear case of unauthorized trading by the wife with parties who bad no right or reason recognized by the law for furnishing her goods on the credit of the defendant.
Judgment reversed and judgment rendered for the defendant.